Russell, J.
A woman can neither stand surety for her husband’s debts nor .lawfully pay them, and if, having executed a promissory note as security for her husband, she pays the note, she may maintain an action for money had and received and recover the sum so paid, from the creditor who knowingly received it. Strickland v. Vance, 99 Ga. 531 (27 S. E. 152). As to other persons she may not lawfully become surety, but she may pay their debts. Villa Rica Lumber Co. v. Paratain, 92 Ga. 370 (17 S. E. 340). Hence, if a married woman executes a promissory note as surety for a person other than her husband, she can not be compelled by law to páy it, but if she voluntarily pays it, she can not recover back from the creditor the amount she has paid.

Judgment affirmed.